This action was brought by Julia Voss for damages alleged to have been caused in a panic ensuing on the explosion of a tear bomb in an attempt by the police officers of the city of Norwood to prevent a riot. The original action was commenced in the Hamilton Common Pleas against Nolte, Mayor of Norwood; Parker, Service Director; Barnes, Safety Director and the surety on their bond against Hart, Chief of Police and Piepmeyer, a policeman, and the Hartford Accident & Indemnity Co., alleged to be a surety on their bonds.
The error principally complained of is that no proof was made of the execution of the bonds by the company and that certified copies of them were not introduced in evidence.
Attorneys — M. Seasongood and B. G. Goldman, Cincinnati, for Company.
The Company in its answer stated: “Further answering, this defendent says that it denies each and every allegation in said petition contained, not hereinbefore expressly admitted to be true-.” It is claimed, as this answer denies indiscriminately everything constituting plaintiff’s ease, it challenges the execution of the bond.
It was further contended that where execution of the bond is denied and the alleged original bond is introduced in evidence without properly proving the signatures to the bond, this evidence is not sufficient to support a judgment against the alleged surety. Newberger, Exr. v. Finney, Admr. 17 CC. 215.
NOTE — Dismised by plaintiff in error, 5 Abs. 379.